United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                June 16, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-30816



NABORS OFFSHORE CORPORATION,
                                  Plaintiff,

CERTAIN UNDERWRITERS AT LLOYDS OF LONDON,
and Certain Insurance Companies
Subscribing to Policy Numbers JHB-CJP-1278B
and JHB2M000109,
                                Intervenor - Plaintiff,

                                versus

TRI-UNION DEVELOPMENT CORPORATION,
                                Third-Party - Plaintiff,

                                versus

OTECO, INCORPORATED,
                                  Third-Party - Defendant,

*********************************************************

ARNOLD BENOIT; ET AL,
                                   Plaintiffs,

ARNOLD BENOIT,
                                   Plaintiff - Appellant,

                                versus

OTECO, INC.
                                   Intervenor Defendant - Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana


                            (2:02-CV-2976)
Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:*

     We are persuaded that the verdict of the jury is supported by

the evidence and AFFIRM the district court.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2